       Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 1 of 46




                     IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

HOME-OWNERS INSURANCE
COMPANY and OWNERS
INSURANCE COMPANY,

       Plaintiffs,                        Civil Action File No.

v.                                        __________________

TL WILLIAMS & ASSOCIATES, INC;
AW ARIA, LLC; ASHTON ATLANTA
RESIDENTIAL, LLC; and JASON
PULLMAN,

       Defendants.


             COMPLAINT FOR DECLARATORY JUDGMENT

      COME NOW Home-Owners Insurance Company (“Home-Owners”) and

Owners Insurance Company (“Owners”) and hereby files their Complaint for

Declaratory Judgment against TL Williams & Associates, Inc. (“TL Williams”), AW

Aria, LLC (“Aria”), Ashton Atlanta Residential, LLC (“Ashton”), and Jason

Pullman (“Pullman”), showing this Honorable Court as follows:
            Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 2 of 46




                                     PARTIES

                                          1.

       Home-Owners is a corporation organized and existing under the laws of the

State of Michigan with its principal place of business in Michigan.

                                          2.

       Owners is a corporation organized and existing under the laws of the State of

Ohio with its principal place of business in Michigan.

                                          3.

       TL Williams is a corporation organized and existing under the laws of the

State of Georgia with its principal place of business in Georgia.

                                          4.

       Aria is a limited liability company organized under the laws of the State of

Delaware with its principal place of business in Georgia. Aria’s sole member is

Ashton Atlanta Residential, LLC, whose members’ domicile is alleged in Paragraph

5, infra.

                                          5.

       Ashton is a limited liability company organized under the laws of the State of

Georgia with its principal place of business in Georgia. Ashton has the following

                                        -2-
        Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 3 of 46




members: Little Shots Nevada, L.L.C., Elly Reisman, Norman Reisman, Bruce

Freeman, Seymour Joffe, Harry Rosenbaum, and Joseph Beard. Member Little Shots

Nevada, L.L.C. is a limited liability company organized under the laws of the State

of Delaware with its principal place of business in Nevada, and its membership

consists of Bruce Freeman, Seymour Joffe, and Harry Rosenbaum. Members Elly

Reisman, Norman Reisman, Bruce Freeman, Seymour Joffe, and Harry Rosenbaum

are individuals who reside and are domiciled in Canada and such persons have the

present intention to remain in Canada. Member Joseph Beard is an individual who

resides and is domiciled in the State of Texas, and he has the present intention to

remain in Texas.

                                          6.

      Jason Pullman (“Pullman”) is an individual who resides and is domiciled in

the State of Georgia, and he has the present intention to remain in Georgia.

                         JURISDICTION AND VENUE

                                          7.

      This Court has original jurisdiction over this action under the provisions of 28

U.S.C. § 1332 because this action is between citizens of different states, who are



                                        -3-
        Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 4 of 46




completely diverse, and the amount in controversy exceeds the sum of $75,000,

exclusive of interest and costs.

                                           8.

      This Court has personal jurisdiction over the Defendants because the

circumstances that underlie this coverage action occurred in Fulton County, Georgia,

which lies within this judicial district and division of the Court, and all Defendants

are physically present therein.

                                           9.

      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2).

                              NATURE OF ACTION

                                           10.

      This is a Complaint for Declaratory Judgment, brought pursuant to Rule 57 of

the Federal Rules of Civil Procedure and 28 U.S.C. § 2201, to declare the rights and

other legal relations surrounding questions of actual controversy that presently exist

between Home-Owners, Owners, and the Defendants.




                                        -4-
        Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 5 of 46




                                          11.

      A controversy of a judicial nature presently exists among the parties that

demands a declaration by this Court in order that Home-Owners and Owners may

have their rights and duties under the relevant contracts of insurance determined and

avoid the possible accrual of damages.

                                          12.

      Each Defendant named herein has been joined in compliance with case law

requiring the insurer seeking a declaratory judgment to bring into the action all

individuals or entities that have a financial or other interest in the outcome of the

coverage issues to be decided through the declaratory judgment.

                             UNDERLYING FACTS

                                          13.

      This action involves the alleged defective construction of a dwelling located

at 6723 Encore Boulevard, Sandy Springs, Georgia 30328 (the “Dwelling”).

                                          14.

      The Dwelling was constructed by Aria and Ashton (together, “Ashton

Builders”).



                                         -5-
       Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 6 of 46




                                           15.

      On or about December 13, 2016, Ashton Builders subcontracted some of the

work at the Dwelling to TL Williams, a masonry contractor, via an independent

contractor agreement.

                                           16.

      On July 17, 2017, Ashton Builders entered into a Purchase and Sale

Agreement with Pullman regarding the Dwelling.

                                           17.

      On January 24, 2019, the Dwelling’s warranty deed was recorded and title to

the Dwelling was transferred to Pullman.

                                           18.

      On or about June 28, 2020, Pullman issued a demand to Ashton Builders to

have the sale of the Dwelling rescinded (the “Demand”).

                                           19.

      Since June 28, 2020, Pullman has amended his Demand to assert a claim for

damages.




                                      -6-
        Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 7 of 46




                                          20.

      Pullman’s Demand alleges that Ashton Builders and/or TL Williams

defectively constructed the Dwelling or portions thereof.

                                          21.

      Pullman’s Demand alleges that the Dwelling’s construction contained

“numerous” deficiencies, including, but not limited to, water intrusion entry points

and damage to improvements at the Dwelling caused by water infiltration.

                                          22.

      Pullman’s Demand also alleges that Ashton Builders were “already aware of

the issues of water infiltration, and despite [their] placement of fans, dehumidifiers

and scrubber[s] throughout the [Dwelling], [they] ha[ve] failed to remedy the[]

intrusions.”

                                          23.

      Pullman further alleges that water has been infiltrating “for over an extended

period of time,” and that he “permitted [Ashton Builders] to inspect the [Dwelling]

and to conduct [their] own investigation.”




                                        -7-
        Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 8 of 46




                                         24.

      Pullman also alleges that Ashton Builders knew of the Dwelling’s defects but

“intentionally covered up and concealed [those] defects” from him.

                                         25.

      At or around the time the Dwelling was transferred to Pullman, but months

before the Demand issued, Ashton Builders were aware of the circumstances

underlying Pullman’s Demand.

                                         26.

      At or around the time the Dwelling was transferred to Pullman, but months

before the Demand issued, TL Williams was aware of the circumstances underlying

Pullman’s Demand.

                                         27.

      The entirety of the damage alleged by Pullman and concerning the Dwelling

falls within the scope of Ashton Builders’ work at the Dwelling.

                                         28.

      The entirety of the damage alleged by Pullman and concerning the Dwelling

falls within the scope of TL Williams’ work at the Dwelling.



                                       -8-
       Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 9 of 46




                                         29.

      There exist other demands, notices, summonses or other legal papers in

connection with the circumstances underlying Pullman’s Demand that Ashton

Builders have not provided to or did not immediately provide to Home-Owners

and/or Owners.

                                         30.

      There exist other demands, notices, summonses or other legal papers in

connection with the circumstances underlying Pullman’s Demand that TL Williams

has not provided to or did not immediately provide to Home-Owners and/or Owners.

                                         31.

      Ashton Builders have attempted to remedy, voluntarily and without notice to

or the consent of either Home-Owners or Owners, the circumstances underlying

Pullman’s Demand.

                                         32.

      TL Williams has attempted to remedy, voluntarily and without notice to or the

consent of either Home-Owners or Owners, the allegations circumstances Pullman’s

Demand.



                                       -9-
       Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 10 of 46




                          RESERVATION OF RIGHTS

                                           33.

      After receiving notice of Pullman’s Demand, Home-Owners and Owners

issued letters to TL Williams and Ashton Builders, wherein Home-Owners and

Owners provided notice of their reservation of rights to disclaim any obligation

under the insurance policies issued by them and to TL Williams and to assert the

defense of non-coverage. True and accurate copies of the relevant reservation of

rights letters are attached hereto as Exhibit A.

                                           34.

      After receiving notice of Pullman’s Demand, and after issuing the reservation

of rights letters, Home-Owners and Owners retained counsel to defend TL Williams

and Ashton Builders’ interests against Pullman’s Demand, subject to the complete

reservation of rights.

                                           35.

      On or about March 19, 2021, Home-Owners and Owners received notice of

TL Williams’ objection to the reservation of rights letter issued to it. A true and

accurate copy of TL Williams’ objection is attached hereto as Exhibit B.



                                        - 10 -
       Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 11 of 46




                                           36.

      For the reasons set forth in the reservation of rights letters and below,

however, the insurance policies issued by Home-Owners and Owners to TL

Williams afford no coverage for the claims and damages alleged by Pullman’s

Demand and, therefore, Home-Owners and Owners have no duty to defend or

indemnify either TL Williams or Ashton Builders against the Pullman Demand or

any liability lawsuit that may arise from the allegations alleged therein.

                        THE INSURANCE CONTRACTS

                                           37.

      Home-Owners Insurance Company issued a commercial general liability

insurance policy to TL Williams & Associates, policy number 144618-80720728,

with an effective term of February 1, 2020 to February 1, 2021 (the “Primary

Policy”). A true and accurate copy of the Primary Policy is attached hereto as

Exhibit C.




                                        - 11 -
       Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 12 of 46




                                         38.

      The Primary Policy contains the following relevant terms, provisions,

exclusions, and conditions:

       COMMERCIAL GENERAL LIABILITY COVERAGE FORM

                                      . . .

      Throughout this policy the words “you” and “your” refer to the Named
      Insured shown in the Declarations, and any other person or organization
      qualifying as a Named Insured under this policy. The words “we”, “us”
      and “our” refer to the company providing this insurance. The word
      “insured” means any person or organization qualifying as such under
      Section II — Who Is An Insured. . . .

      SECTION I – COVERAGES

      COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE
      LIABILITY

      1.    Insuring Agreement.

            a.     We will pay those sums that the insured becomes legally
                   obligated to pay as damages because of “bodily injury” or
                   “property damage” to which this insurance applies. We will have
                   the right and duty to defend the insured against any “suit”
                   seeking those damages. However, we will have no duty to defend
                   the insured against any “suit” seeking damages for “bodily
                   injury” or “property damage” to which this insurance does not
                   apply. . . .



                                      - 12 -
 Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 13 of 46




      b.    This insurance applies to “bodily injury” and “property damage”
            only if:

            (1)    The “bodily injury” or “property damage” is caused by an
                   “occurrence” that takes place in the “coverage territory[.]”

                                . . .

      c.    "Bodily injury" or "property damage" will be deemed to have
            been known to have occurred at the earliest time when any
            insured listed under Paragraph 1. of Section II — Who Is An
            Insured or any "employee" authorized by you to give or receive
            notice of an "occurrence" or claim: . . .

            (2)    Receives a written or verbal demand or claim for damages
                   because of the “bodily injury” or “property damage”; or

            (3)    Becomes aware by any other means that “bodily injury” or
                   “property damage” has occurred or has begun to occur.

                                . . .

2.    Exclusions

This insurance does not apply to:

                                . . .
b.    Contractual Liability

      “Bodily injury” or “property damage” for which the insured is obligated
      to pay damages by reason of the assumption of liability in a contract or
      agreement. . . .
                                . . .
                                - 13 -
 Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 14 of 46




j.   Damage To Property

     “Property damage” to: . . .

     (2)   Premises you sell, give away or abandon, if the "property
           damage" arises out of any part of those premises;

                               . . .

     (5)   That particular part of real property on which you or any
           contractors or subcontractors working directly or indirectly on
           your behalf are performing operations, if the "property damage"
           arises out of those operations; or

     (6)   That particular part of any property that must be restored,
           repaired or replaced because "your work" was incorrectly
           performed on it.

                               . . .

k.   Damage To Your Product

     “Property damage” to "your product" arising out of it or any part of it.

l.   Damage To Your Work

     "Property damage" to "your work" arising out of it or any part of it and
     included in the "products completed operations hazard".

m.   Damage To Impaired Property Or Property Not Physically Injured

     “Property damage” to “impaired property” or property that has not been
     physically injured, arising out of:

     (1)   A defect, deficiency, inadequacy or dangerous condition in “your
           product” or “your work”; or
                               - 14 -
 Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 15 of 46




     (2)   A delay or failure by you or anyone acting on your behalf to
           perform a contract or agreement in accordance with its terms.

                               . . .

SECTION II – WHO IS AN INSURED

1.   If you are designated in the Declarations as:
                               . . .

     d.    An organization other than a partnership, joint venture or limited
           liability company, you are an insured. Your "executive officers"
           and directors are insureds, but only with respect to their duties as
           your officers or directors. Your stockholders are also insureds,
           but only with respect to their liability as stockholders.

                               . . .

SECTION IV          –    COMMERCIAL             GENERAL          LIABILITY
CONDITIONS

                               . . .

2.   Duties In The Event Of Occurrence , Offense, Claim Or Suit


     a.    You must see to it that we are notified as soon as practicable of
           an “occurrence” or an offense which may result in a claim.

                               . . .

     b.    If a claim is made or "suit" is brought against any insured, you
           must:


                               - 15 -
 Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 16 of 46




                               . . .

           (2)    Notify us as soon as practicable.

           You must see to it that we receive written notice of the claim or
           "suit" as soon as practicable.

     c.    You and any other involved insured must:

           (1)    Immediately send us copies of any demands, notices,
                  summonses or legal papers received in connection with the
                  claim or "suit";

                               . . .

     d.    No insured will, except at that insured's own cost, voluntarily
           make a payment, assume any obligation, or incur any expense,
           other than for first aid, without our consent.

                               . . .

3.   Legal Action Against Us
     No person or organization has a right under this Coverage Part:

     a.    To join us as a party or otherwise bring us into a “suit” asking
           for damages from an insured; or

     b.    To sue us on this Coverage Part unless all of its terms have been
           fully complied with.

     A person or organization may sue us to recover on an agreed settlement
     or on a final judgment against an insured; but we will not be liable for
     damages that are not payable under the terms of this Coverage Part or


                               - 16 -
 Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 17 of 46




      that are in excess of the applicable limit of insurance. An agreed
      settlement means a settlement and release of liability signed by us, the
      insured and the claimant or the claimant's legal representative.

                                . . .

SECTION V – DEFINITIONS

                                . . .

8.    “Impaired property” means tangible property, other than "your product"
      or "your work", that cannot be used or is less useful because:

      a.    It incorporates "your product" or "your work" that is known or
            thought to be defective, deficient, inadequate or dangerous; or

      b.    You have failed to fulfill the terms of a contract or agreement;

      if such property can be restored to use by the repair, replacement,
      adjustment or removal of "your product" or "your work" or your
      fulfilling the terms of the contract or agreement.

                                . . .

13.   “Occurrence” means an accident, including continuous or repeated
      exposure to substantially the same general harmful conditions.

                                . . .

21.   “Your product”

      a.    Means:

            (1)    Any goods or products, other than real property,
                   manufactured, sold, handled, distributed or disposed of by:

                                - 17 -
Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 18 of 46




                 (a)   You; . . .

      b.   Includes:

           (1)   Warranties or representations made at any time with
                 respect to the fitness, quality, durability, performance or
                 use of "your product"; and

           (2)   The providing of or failure to provide warnings or
                 instructions.

                              . . .

22.   “Your work”

      a.   Means:

           (1)   Work or operations performed by you or on your behalf;
                 and

           (2)   Materials, parts or equipment furnished in connection with
                 such work or operations.

      b.   Includes:

           (1)   Warranties or representations made at any time with
                 respect to the fitness, quality, durability, performance or
                 use of "your work"; and

           (2)   The providing of or failure to provide warnings or
                 instructions.

                              . . .



                              - 18 -
 Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 19 of 46




              BLANKET ADDITIONAL INSURED

This endorsement modifies insurance provided under the following:

      COMMERCIAL GENERAL LIABILITY COVERAGE PART

A.    Under SECTION II - WHO IS AN INSURED is amended. The
      following provision is added. A person or organization is an Additional
      Insured, only with respect to liability caused, in whole or in part, by
      "your work" for that Additional Insured by or for you:

      1.    If required in a written contract or agreement; or

      2.    If required by an oral contract or agreement only if a Certificate
            of Insurance was issued prior to the loss indicating that the
            person or organization was an Additional Insured.

                                . . .

 COMMERCIAL GENERAL LIABILITY PLUS COVERAGE

This endorsement modifies insurance provided under the following:

      COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                . . .

5.    BROADENED KNOWLEDGE OF OCCURRENCE SECTION IV
      - COMMERCIAL GENERAL LIABILITY CONDITIONS, 2.
      Duties In The Event Of Occurrence, Offense, Claim Or Suit is
      amended. The following condition is added:

      a.    Paragraphs a. and b. of this condition will not serve to deny any
            claim for failure to provide us with notice as soon as practicable
            after an "occurrence" or an offense which may result in a claim:

                                - 19 -
       Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 20 of 46




                   (1)   If the notice of a new claim is given to your "employee";
                         and

                   (2)   That "employee" fails to provide us with notice as soon as
                         practicable.

            b.     This exception shall not apply:

                   (1)   To you; or

                   (2)   To any officer, director, partner, risk manager or insurance
                         manager of yours.

                                      . . . .

                                          39.

      Owners Insurance Company issued a commercial umbrella insurance policy

to TL Williams & Associates, policy number 49-720-728-01, with an effective term

of February 1, 2020 to February 1, 2021 (the “Umbrella Policy”). A true and accurate

copy of the Umbrella Policy is attached hereto as Exhibit D.

                                          40.

      The Umbrella Policy contains the following relevant terms, provisions,

exclusions, and conditions:

                    COMMERCIAL UMBRELLA POLICY

                                       . . .


                                       - 20 -
 Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 21 of 46




                          DEFINITIONS

To understand this policy, you must understand what we mean when we use
these words and phrases. They appear in bold-faced print in this section and
wherever used in the policy.

                               . . .

F.    Executive officer means a person holding any of the officer positions
      created by your charter, constitution, by-laws or any other similar
      governing document.

                               . . .

I.    Incident means either an occurrence or an offense, whichever is the
      basis of coverage, then:

      1.    When coverage applies on an occurrence basis, incident means
            an accident with respect to: . . .

            b.    Property damage

            including continuous or repeated exposure to substantially the
            same general harmful conditions. Continuous or repeated
            exposure to substantially the same general harmful conditions
            constitutes one incident.

                               . . .

J.    Insured means the person(s) or organizations qualifying as such under
      the PERSONS AND ORGANIZATIONS INSURED section of this
      policy.

                               . . .

                                - 21 -
Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 22 of 46




EE. Your product means:

      1.    Any goods or products, other than real property, manufactured,
            sold, handled, distributed or disposed of by:

            a.     You;

                                 . . .

      2.    Containers (other than vehicles), materials, parts or equipment
            furnished in connection with such goods or products.

      Your product includes warranties or representations made at any time
      with respect to the fitness, quality, durability, performance or use of any
      of the items included in 1. and 2. immediately above.

      Your product also includes the providing of or failure to provide
      warnings or instructions relative to any of the items in 1. or 2.
      immediately above.

                                 . . .

FF.   Your work means:

      1.    Work or operations performed by you or on your behalf; and

      2.    Materials, parts or equipment furnished in connection with such
            work or operations.

      Your work includes warranties or representations made at any time
      with respect to the fitness, quality, durability, performance or use of any
      of the items included in 1. or 2. immediately above.

      Your work also includes the providing of or failure to provide
      warnings or instructions relative to any of the items included in 1. or 2.
      immediately above.
                                 - 22 -
 Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 23 of 46




                            COVERAGE

A.    We will pay those sums included in the ultimate net loss that the
      insured becomes legally obligated to pay as damages because of:

                                 . . .

      2.    Property damage;
                                 . . .

      to which this insurance applies caused by an incident.

                                 . . .

                           EXCLUSIONS

This policy does not apply to:

                                 . . .

M.    Bodily injury or property damage expected or intended from the
      standpoint of the insured. . . .

                                 . . .

Q.    Bodily injury or property damage for which the insured is obligated
      to pay damages by reason of the assumption of liability in a contract or
      agreement. . . .

                                 . . .
Y.    Property damage to:

                                 . . .



                                 - 23 -
 Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 24 of 46




      6.     That particular part of real property on which any insured or any
             contractor or subcontractor working directly or indirectly on
             your behalf are performing operations, if property damage
             arises out of those operations; or

      7.     That particular part of any property that must be restored,
             repaired or replaced because your work was incorrectly
             performed on it.

                                . . .

Z.    Property damage to your product arising out of it or any part of it.

AA. Property damage to your work arising out of it or any part of it and
    included in the products-completed operations hazard.

BB. Property damage to impaired property or property that has not been
    physically injured, arising out of:

      1.     A defect, deficiency, inadequacy or dangerous condition in your
             product or your work;

      2.     A delay or failure by you or anyone acting on your behalf to
             perform a contract or agreement in accordance with its terms.

                                . . .

           PERSONS AND ORGANIZATIONS INSURED

Each of the following is an insured under this policy to the extent described
below:

                                - 24 -
 Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 25 of 46




                                 . . .

E.    If you are designated in the Declarations as an organization other than
      a partnership, joint venture or limited liability company:

      1.     You are an insured; and

      2.     Any organization you newly acquire or form, other than a
             partnership, joint venture or limited liability company, and over
             which you maintain ownership or majority interest, will qualify
             as an insured if there is no other similar insurance available to
             that organization. . . .

                                 . . .

I.    Subject to the terms and conditions of this insurance, any other
      insured(s) included in the scheduled underlying insurance issued to
      you and shown in the Declarations, but only to the extent that insurance
      is provided for such other insured(s) in the scheduled underlying
      insurance.

                                 . . .

                            CONDITIONS

This policy is subject to the following conditions:

                                 . . .

F.    Legal Action Against Us

      We may not be sued unless:

      1.     There is full compliance with all terms of this policy; . . .

                                 . . .
                                 - 25 -
Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 26 of 46




H.   Notice of Incident, Claim or Suit

     1.    When an incident likely to involve us takes place, the insured
           must notify us in writing as soon as practicable, of any incident,
           claim or suit. Notice of an incident is not notice of a claim.

                               . . .

     2.    If claim is made or suit is brought, we must be advised promptly.
           All papers in connection with claims or suits must be sent to us
           without delay.

     3.    The insured must:

           a.    Immediately send us copies of any correspondence,
                 demands, notices, summonses or papers in connection
                 with any claim or suit; . . .

                               . . .

           The insured must not, except at the insured's own cost,
           voluntarily make any payment, assume any obligation or incur
           any expense.

                             . . . .




                               - 26 -
        Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 27 of 46




                          DECLARATORY JUDGMENT

                           COUNT I
           (Against TL Williams and Ashton Builders)
HOME-OWNERS AND OWNERS WERE NOT GIVEN TIMELY NOTICE
  OF THE OCCURRENCE AND, THUS, THEY HAVE NO DUTY TO
 DEFEND OR INDEMNIFY TL WILLIAMS OR ASHTON BUILDERS
             AGAINST THE PULLMAN DEMAND.

                                          41.

      Home-Owners and Owners repeat and reallege the foregoing paragraphs as if

fully set forth herein.

                                          42.

      The Primary Policy and Umbrella Policy issued by Home-Owners and

Owners, respectively, require their insureds to perform certain conditions precedent

in the event of an “occurrence.”

                                          43.

      Specifically, as a condition precedent to coverage under the Primary Policy,

TL Williams and Ashton Builders were required to notify Home-Owners “as soon

as practicable” of an “occurrence” that may result in a claim.




                                       - 27 -
       Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 28 of 46




                                           44.

      Moreover, as a condition precedent to coverage under the Umbrella Policy,

TL Williams and Ashton Builders were required to notify Owners “as soon as

practicable” of an “incident” that is likely to involve Owners.

                                           45.

      The    circumstances    underlying    Pullman’s    Demand   constituted   an

“occurrence” under the policies.

                                           46.

      TL Williams and Ashton Builders were aware of the circumstances

underlying Pullman’s Demand as early as the date the Dwelling was transferred to

Pullman, but at least months before his Demand issued.

                                           47.

      However, notice of the circumstances underlying Pullman’s Demand was not

provided to Home-Owners or Owners until July 31, 2020.

                                           48.

      Accordingly, notice to Home-Owners and Owners of the circumstances

underlying Pullman’s Demand was delayed unreasonably as a matter of law.



                                        - 28 -
       Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 29 of 46




                                         49.

      Neither TL Williams nor Ashton Builders have a sufficient legal justification

for failing to notify Home-Owners or Owners of the circumstances underlying

Pullman’s Demand “as soon as practicable” after learning of the same.

                                         50.

      By failing to notify Home-Owners and Owners “as soon as practicable” of the

circumstances underlying Pullman’s Demand, TL Williams and Ashton Builders

breached a condition precedent to coverage set forth in the both the Primary Policy

and the Umbrella Policy.

                                         51.

      Consequently, because TL Williams and Ashton Builders breached a

condition precedent to coverage under both the Primary Policy and Umbrella Policy,

neither Home-Owners nor Owners have a duty to defend or indemnify TL Williams

or Ashton Builders in connection with Pullman’s Demand.

                                         52.

      Home-Owners and Owners are, therefore, entitled to a declaratory judgment

that they are not under a duty to defend or indemnify TL Williams and Ashton



                                      - 29 -
        Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 30 of 46




Builders against any liability, judgment, or settlement resulting from the Pullman

Demand.

                           COUNT II
            (Against TL Williams and Ashton Builders)
HOME-OWNERS AND OWNERS WERE NOT GIVEN TIMELY NOTICE
     OF THE CLAIM OR ALL LEGAL CORRESPONDENCE IN
CONNECTION WITH PULLMAN’S DEMAND AND, THUS, THEY HAVE
 NO DUTY TO DEFEND OR INDEMNIFY TL WILLIAMS OR ASHTON
          BUILDERS AGAINST PULLMAN’S DEMAND.

                                           53.

      Home-Owners and Owners repeat and reallege the foregoing paragraphs as if

fully set forth herein.

                                           54.

      The Primary Policy and Umbrella Policy issued by Home-Owners and

Owners, respectively, require their insureds to perform certain conditions precedent

in the event of a claim, or a “suit.”

                                           55.

      Specifically, as a condition precedent to coverage under the Primary Policy,

TL Williams and Ashton Builders were required to notify Home-Owners with

written notice of a claim or “suit” “as soon as practicable.”



                                        - 30 -
       Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 31 of 46




                                         56.

      Further, as a condition precedent to coverage under the Umbrella Policy, TL

Williams and Ashton Builders were required to notify Owners with notice of a claim

or “suit” “promptly.”

                                         57.

      Moreover, TL Williams and Ashton Builders were to ensure that Home-

Owners and Owners were served with and/or notified “immediately” of any

correspondence, demands, notices, summonses, papers, or legal papers received in

connection with a claim or “suit.”

                                         58.

      The allegations underlying Pullman’s Demand constituted a “claim” under the

policies.

                                         59.

      TL Williams and Ashton Builders were aware of the allegations underlying

Pullman’s Demand as early as the date the Dwelling was transferred to Pullman, but

at least months before his Demand issued.




                                      - 31 -
           Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 32 of 46




                                          60.

       In addition, there exist additional correspondence, demands, notices,

summonses, papers, or legal papers received by TL Williams and/or Ashton Builders

in connection with Pullman’s Demand, either before or after it issued, that have not

been provided to Home-Owners or Owners “immediately,” as the respective policies

dictate.

                                          61.

       Notice of the allegations underlying Pullman’s Demand was not provided to

Home-Owners or Owners until July 31, 2020.

                                          62.

       Notice of additional allegations underlying Pullman’s Demand made since

July 31, 2020 have been sporadic and incomplete.

                                          63.

       Accordingly, notice to Home-Owners and Owners of the allegations

underlying Pullman’s Demand was and is delayed unreasonably as a matter of law.

                                          64.

       Moreover, TL Williams and Ashton Builders failed and continue to fail to

serve or notify Home-Owners and Owners “immediately” concerning additional

                                       - 32 -
       Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 33 of 46




correspondence, demands, notices, summonses, papers, or legal papers received by

them in connection with Pullman’s Demand.

                                          65.

      Neither TL Williams nor Ashton Builders have a sufficient legal justification

for failing to notify Home-Owners or Owners of the allegations underlying

Pullman’s Demand.

                                          66.

      Neither TL Williams nor Ashton Builders have a sufficient legal justification

for failing to immediately serve or notify Home-Owners and Owners of all

correspondence, demands, notices, summonses, papers, or legal papers received by

them in connection with Pullman’s Demand.

                                          67.

      By failing to notify Home-Owners with written notice of the allegations

underlying Pullman’s Demand as soon as practicable, TL Williams and Ashton

Builders breached a condition precedent to coverage set forth in the Primary Policy.




                                       - 33 -
       Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 34 of 46




                                          68.

      By failing to notify Owners with prompt notice of the allegations underlying

Pullman’s Demand, TL Williams and Ashton Builders breached a condition

precedent to coverage set forth in the Umbrella Policy.

                                          69.

      By failing to immediately serve or notify Home-Owners and Owners with all

correspondence, demands, notices, summonses, papers, or legal papers received by

them in connection with Pullman’s Demand, TL Williams and Ashton Builders

breached a condition precedent to coverage set forth in both the Primary Policy and

Umbrella Policy.

                                          70.

      Consequently, because TL Williams and Ashton Builders breached a

condition precedent to coverage under both the Primary Policy and Umbrella Policy,

neither Home-Owners nor Owners have a duty to defend or indemnify TL Williams

or Ashton Builders in connection with Pullman’s Demand.

                                          71.

      Home-Owners and Owners are, therefore, entitled to a declaratory judgment

that they are not under a duty to defend or indemnify TL Williams and Ashton

                                       - 34 -
        Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 35 of 46




Builders against any liability, judgment, or settlement resulting from the Pullman

Demand.

                           COUNT III
             (Against TL Williams and Ashton Builders)
  NEITHER TL WILLIAMS NOR ASHTON BUILDERS ARE ENTITLED
    TO REIMBURSEMENT UNDER THE PRIMARY POLICY OR THE
  UMBRELLA POLICY FOR ANY PAYMENTS, EXPENSES, OR COSTS
   INCURRED BY THEM VOLUNTARILY AND WITHOUT CONSENT

                                         72.

      Home-Owners and Owners repeat and reallege the foregoing paragraphs as if

fully set forth herein.

                                         73.

      Both the Primary Policy and Umbrella Policy unambiguously exclude from

coverage any reimbursement for payments, expenses, or costs voluntarily incurred

or assumed by any insured and without the consent of Home-Owners and/or Owners.

                                         74.

      TL Williams and/or Ashton Builders voluntarily incurred or assumed, without

Home-Owners or Owners’ consent, payments, expenses, or costs associated with

repairing or otherwise addressing the defective work at the Dwelling.




                                      - 35 -
       Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 36 of 46




                                         75.

      TL Williams and/or Ashton Builders seek reimbursement for payments,

expenses, or costs voluntarily incurred or assumed by them and without the consent

of Home-Owners and/or Owners.

                                         76.

      However, both the Primary Policy and Umbrella Policy unambiguously

exclude coverage for TL Williams and/or Ashton Builders’ claims for

reimbursement related to payments, expenses, or costs voluntarily incurred or

assumed by them and without the consent of Home-Owners and/or Owners.

                                         77.

      Because TL Williams and/or Ashton Builders seek reimbursement for

payments, expenses, or costs voluntarily incurred or assumed by them without the

consent of Home-Owners and/or Owners, Home-Owners and Owners are entitled to

a declaratory judgment that they are not obligated to reimburse TL Williams and/or

Ashton Builders for such payments, expenses, and costs under the policies.




                                      - 36 -
        Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 37 of 46




                           COUNT IV
             (Against TL Williams and Ashton Builders)
   THE PULLMAN DEMAND DOES NOT TRIGGER THE INSURING
   AGREEMENTS OF THE PRIMARY POLICY OR THE UMBRELLA
  POLICY BECAUSE IT DOES NOT ALLEGE “PROPERTY DAMAGE.”

                                         78.

      Home-Owners and Owners repeat and reallege the foregoing paragraphs as if

fully set forth herein.

                                         79.

      The insuring agreements contained in the Primary Policy and Umbrella Policy

issued by Home-Owners and Owners, respectively, are triggered only if the

allegations contained in the Pullman Demand allege “property damage” caused by

an “occurrence” to which each policy applies.

                                         80.

      However, the allegations in the Pullman Demand allege only that the work

performed at the Dwelling by TL Williams and/or Ashton Builders, and falling

within the “scope of work” of each, was performed defectively.




                                      - 37 -
       Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 38 of 46




                                         81.

      Work that is performed defectively and within a contractor’s “scope of work”

does not constitute “property damage” under either the Primary Policy or the

Umbrella Policy.

                                         82.

      Because the allegations in the Pullman Demand allege that the work

performed at the Dwelling by TL Williams and/or Ashton Builders was performed

defectively, and within the “scope of work” of each, the Pullman Demand does not

allege “property damage” caused by an occurrence at the Dwelling.

                                         83.

      Consequently, because the Pullman Demand does not allege the occurrence

of “property damage” at the Dwelling to which either the Primary Policy or Umbrella

Policy apply, neither Home-Owners nor Owners have a duty to defend or indemnify

any party to this lawsuit in connection with the Pullman Demand.

                                         84.

      Home-Owners and Owners are, therefore, entitled to a declaratory judgment

that they are not under any duty to defend or indemnify any party to this lawsuit

against any liability, judgment, or settlement resulting from the Pullman Demand.

                                      - 38 -
        Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 39 of 46




                             COUNT V
              (Against TL Williams and Ashton Builders)
      THE DAMAGES ALLEGED BY THE PULLMAN DEMAND ARE
    EXCLUDED FROM COVERAGE BECAUSE ALL SUCH DAMAGES
     FALL WITHIN THE POLICIES’ BUSINESS RISK1 EXCLUSIONS.

                                             85.

      Home-Owners and Owners repeat and reallege the foregoing paragraphs as if

fully set forth herein.

                                             86.

      The Primary Policy and Umbrella Policy issued by Home-Owners and

Owners,     respectively,   each   contain    “business   risk”   exclusions,   which

unambiguously exclude from coverage any damages because of “property damage”

resulting from defective construction or faulty workmanship that falls within TL

Williams and/or Ashton Builders’ “scope of work” at the Dwelling.

                                             87.

      The allegations in the Pullman Demand allege that the work performed at the

Dwelling by TL Williams and/or Ashton Builders was performed defectively or

constitutes faulty workmanship.


1
      The “business risk” exclusions constitute the following: With respect to the
Primary Policy, exclusions j(5), j(6), k, l, m(1), and m(2); With respect to the
Umbrella Policy, exclusions Y(6), Y(7), Z, AA, BB(1), BB(2).
                                      - 39 -
       Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 40 of 46




                                           88.

      The allegedly defective and/or faulty work performed at the Dwelling by TL

Williams and/or Ashton Builders did not cause damage to any property falling

outside of either entity’s “scope of work” at the Dwelling.

                                           89.

      Because the allegations in the Pullman Demand allege that the work

performed at the Dwelling by TL Williams and/or Ashton Builders caused damage

only to property falling within each entity’s “scope of work,” and not to any property

falling outside of either entity’s “scope of work,” such alleged damages are

unambiguously excluded from coverage under both the Primary Policy and

Umbrella Policy’s “business risk” exclusions.

                                           90.

      Both Home-Owners and Owners are, therefore, entitled to a declaratory

judgment that they are under no duty to defend or indemnify any party to this lawsuit

against any liability, judgment, or settlement resulting from the Pullman Demand.




                                        - 40 -
        Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 41 of 46




                       COUNT VI
                 (Against Ashton Builders)
   THE DAMAGES ALLEGED IN THE PULLMAN DEMAND ARE
 UNAMBIGUOUSLY EXCLUDED FROM COVERAGE BECAUSE THEY
     RESULT FROM AN EXPECTED OR INTENDED INJURY.

                                           91.

      Home-Owners and Owners repeat and reallege the foregoing paragraphs as if

fully set forth herein.

                                           92.

      The Primary Policy and Umbrella Policy issued by Home-Owners and

Owners, respectively, unambiguously exclude from coverage any damages that

result from an expected or intended injury.

                                           93.

      The allegations in the Pullman Demand allege that Pullman’s damages result

from and were caused by Ashton Builders’ intentional concealment of and

misrepresentations respecting the defective and/or faulty state of the Dwelling at the

time of the Dwelling’s sale and/or transfer.




                                        - 41 -
       Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 42 of 46




                                           94.

      Damages      which      result   from      fraudulent   concealment      and/or

misrepresentations are damages that are expected or intended to occur under the

policies.

                                           95.

      Because the allegations in the Pullman Demand allege that his damages result

from and were caused by Ashton Builders’ intentional concealment and

misrepresentations of the defective and/or faulty state of the Dwelling at the time of

the Dwelling’s sale and/or transfer, the Pullman Demand alleges damages that were

expected or intended to occur by Ashton Builders.

                                           96.

      Consequently, because the Pullman Demand alleges damages that were

expected or intended to occur by Ashton Builders, such alleged damages are

unambiguously excluded from coverage under both the Primary Policy and the

Umbrella Policy.




                                        - 42 -
        Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 43 of 46




                                          97.

      Both Home-Owners and Owners are, therefore, entitled to a declaratory

judgment that they are under no duty to defend or indemnify Ashton Builders against

any liability, judgment, or settlement resulting from the Pullman Demand.

                         COUNT VII
                   (Against Ashton Builders)
    THE DAMAGES ALLEGED IN THE PULLMAN DEMAND ARE
   UNAMBIGUOUSLY EXCLUDED FROM COVERAGE UNDER THE
       POLICIES’ CONTRACTUAL LIABILITY EXCLUSION.

                                          98.

      Home-Owners and Owners repeat and reallege the foregoing paragraphs as if

fully set forth herein.

                                          99.

      The Primary Policy and Umbrella Policy issued by Home-Owners and

Owners, respectively, unambiguously exclude from coverage any damages that an

insured is obligated to pay by reason of the assumption of liability in a contract or

agreement.




                                       - 43 -
       Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 44 of 46




                                        100.

      The allegations in the Pullman Demand allege that Pullman’s damages result

from and were caused by Ashton Builders’ defective and/or faulty workmanship at

the Dwelling.

                                        101.

      Because the allegations in the Pullman Demand allege that his damages result

from and were caused by Ashton Builders’ defective and/or faulty workmanship at

the Dwelling, and because the entirety of the Dwelling falls within Ashton Builders’

contractual “scope of work” with Pullman, the Pullman Demand alleges damages

that Ashton Builders are obligated to pay by reason of the assumption of liability in

a contract or agreement.

                                        102.

      Consequently, because the Pullman Demand alleges damages that Ashton

Builders are obligated to pay by reason of the assumption of liability in a contract or

agreement, such alleged damages are unambiguously excluded from coverage under

both the Primary Policy and the Umbrella Policy.




                                        - 44 -
       Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 45 of 46




                                        103.

      Both Home-Owners and Owners are, therefore, entitled to a declaratory

judgment that they are under no duty to defend or indemnify Ashton Builders against

any liability, judgment, or settlement resulting from the Pullman Demand.

                              PRAYER FOR RELIEF

      WHEREFORE, Home-Owners and Owners respectfully pray as follows:

      (1)    that this Court declare that they do not owe any duties to defend or

indemnify either TL Williams or Ashton Builders against the Pullman Demand or

any liability lawsuit resulting therefrom;

      (2)    that judgment be entered in Home-Owners and Owners’ favor and

against all Defendants;

      (3)    that this Court bind each and every named party herein by said

judgment;

      (4)    that the Court award Home-Owners and Owners all costs, expenses,

and attorneys’ fees that it is entitled to receive under federal and/or state law; and

      (5)    that this Court enter an order granting such other and further relief as

justice requires.



                                         - 45 -
       Case 1:21-cv-01811-MHC Document 1 Filed 04/30/21 Page 46 of 46




      This 30th day of April, 2021.

                                      Respectfully submitted,

                                      KENDALL | MANDELL, LLC


                                       /s/ M. Brandon Howard
                                      Michael C. Kendall
                                      Georgia Bar No. 414030
                                      M. Brandon Howard
                                      Georgia Bar No. 550524
                                      Attorneys for Home-Owners Ins. Co. and
                                      Owners Ins. Co.
3152 Golf Ridge Blvd., Suite 201
Douglasville, Georgia 30135
Telephone: (770) 577-3559
Facsimile: (770) 577-8113
mckendall@kendallmandell.com
mbhoward@kendallmandell.com




                                      - 46 -
